Citation Nr: 0818814	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  07-09 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected Diabetes Mellitus, 
Type II (DM). 

3.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating determination 
of the Hartford, Connecticut, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The veteran appeared at a hearing before a local hearing 
officer at the RO in May 2007 and at a videoconference 
hearing before the undersigned in March 2008.  

The issue of entitlement to service connection for a low back 
disorder is remanded to the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  The veteran's current PTSD is of service origin.

2.  Resolving reasonable doubt in favor of the veteran, his 
current hypertension is etiologically related to his service-
connected DM.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2007).

2.  Hypertension was caused by the veteran's service-
connected DM.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(a) (2007) (i.e. in accordance with DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) 
(1994) (DSM IV); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of § 3.1(y) of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f).

VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" as requiring that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a veteran engaged in combat may 
include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998).

Here, the veteran's participated in many combat missions 
during his period of service in Vietnam and is the recipient 
of the Combat Action Ribbon.  

VA outpatient treatment records associated with the claims 
folder contain numerous diagnoses of R/O PTSD.  

In a March 2006 report from the Norwich VetCenter, the 
veteran was diagnosed as having PTSD, chronic, delayed onset,  
The examiner reported numerous stressors that the veteran was 
exposed to in Vietnam as the basis for his diagnosis of PTSD.  

The veteran was afforded a VA examination in September 2006.  
The examiner noted that the veteran was in receipt of 
numerous service medals, including the Combat Action Ribbon.  
The veteran reported numerous stressors he was exposed to 
while in Vietnam.  Following examination, Axis I diagnoses of 
depressive disorder, NOS, and subthreshold PTSD were 
rendered.  

The examiner noted that the veteran described symptoms of 
PTSD following his return from Vietnam, despite his denial 
that his experiences there were particularly traumatic or 
affected him greatly.  He reported a tapering off and a 
general absence of symptoms until exposure to the recent war 
in Iraq, with subsequent increase in symptoms of a mixed 
anxiety and depressive nature.  He stated that it was at 
least as likely as not that the symptoms as described were 
related to prior military exposure and re-triggering in 
response to the current news from Iraq.  His symptoms were 
noted to have caused minimal impairment in social or 
vocational function.  

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
The Board notes that the veteran has the requisite stressor 
for the granting of service connection for PTSD as he has 
been issued the Combat Action Ribbon.  The question that 
arises is whether the veteran currently has PTSD which is 
related to his period of service.  

The Board notes that there have been conflicting reports as 
to whether the veteran has PTSD.  The veteran has been 
diagnosed as having R/O PTSD on numerous occasions.  He was 
also found to have a diagnosis of subthreshold PTSD at the 
time of his September 2006 VA examination.  However, a 
definitive diagnosis of PTSD was rendered at the time of his 
March 2006 VetCenter examination.  The evidence is at least 
in equipoise as to whether the veteran currently has PTSD.  
In such a case, the issue must be resolved in the veteran's 
favor.  There is also indication that the veteran's PTSD 
arises from stressors related to his period of service in 
Vietnam and that these serve as the stressors for his current 
diagnosis of PTSD.  

Since the evidence satisfies all of the requirements for 
service connection for PTSD, the claim is allowed.


Hypertension

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable 
for the degree of aggravation of a nonservice-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was retitled 
"Disabilities that are proximately due to, or aggravated by, 
service-connected disease or injury."  The current paragraph 
(b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), 
and a new paragraph (b) was added as follows:

(b) Aggravation of nonservice-connected 
disabilities. Any increase in severity of 
a nonservice-connected disease or injury 
that is proximately due to or the result 
of a service-connected disease or injury, 
and not due to the natural progress of 
the nonservice-connected disease, will be 
service connected. However, VA will not 
concede that a nonservice-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury. The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

71 Fed. Reg. 52,744-47 (Sept. 7, 2006) (now codified at 38 
C.F.R. § 3.310(b)).

Service connection is currently in effect for DM.  The 
veteran maintains that his current hypertension was caused or 
aggravated by his service-connected DM.  

In a February 2006 statement, the veteran's private 
physician, J. Dabdoub, M.D., indicated that the veteran was 
being treated for DM, hypertension, hyperlipidemia, and 
erectile dysfunction since he was diagnosed with DM.  He 
opined that since the veteran was diagnosed with DM all the 
other conditions seemed to follow.  He stated that the 
veteran's hypertension was well controlled.  

In September 2006, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported having 
been diagnosed as having hypertension in mid 2004, within a 
few months of being diagnosed with DM.  The veteran was 
currently using medication to control his hypertension.  
There were no side effects from the medication.  Following 
examination, the examiner indicated that the veteran 
currently had hypertension but there was no indication that 
this was a result of or aggravated by his service-connected 
DM.  

At his March 2008 hearing, the veteran again expressed his 
belief that his current hypertension was aggravated by his 
service-connected DM.  He asked that reasonable doubt be 
resolved in his favor.  

As noted above, for a veteran to prevail in his claim it must 
only be demonstrated that there is an approximate balance of 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
benefits to be denied.  Gilbert, 1 Vet. App. at 54.  There is 
no question that the veteran currently has hypertension.  
There are also varying opinions as to whether the current 
hypertension is caused or aggravated by his service-connected 
DM.  Neither opinion is inherently more persuasive or better 
explained than the other.  As such, the evidence is in 
equipoise as to whether the veteran's current hypertension is 
caused or aggravated by his DM.  In such a case, the issue 
must be resolved in the veteran's favor.  Accordingly service 
connection for hypertension as secondary to the veteran's 
service connected DM is warranted.  

ORDER

Service connection for PTSD is granted.  

Service connection for hypertension is granted.  


REMAND

With regard to the veteran's claim of service connection for 
a low back disorder, the Board notes that the available 
service medical records did not reveal any findings of back 
problems in service.

The Board observes that the veteran has testified as to 
having sustained an injury to his back in the performance of 
his duties as a combat engineer.  He noted that he was 
carrying a large pack and that as he stepped out onto the 
field he rolled down a hill.  He stated that it was close to 
a week before he was able to go out again. 

In support of his claim, the veteran submitted a letter from 
J. Paggioli, M.D., a private physician, who indicated that 
the veteran had lumbar disc degeneration.  He noted that the 
veteran suffered trauma to his back while in Vietnam many 
years ago.  He stated that trauma to spine injuries made them 
degenerate over the years.  Dr. Paggioli indicated that the 
veteran's present problem may have originated with injury 
suffered while serving in Vietnam.  

The Board notes that where a veteran engaged in combat, 
satisfactory lay evidence that an injury or disease was 
incurred in service will be accepted as sufficient proof of 
service connection where such evidence is consistent with the 
circumstances, conditions, or hardships, of service.  
38 U.S.C.A. § 1154(b) (West 2002).  Competent evidence of a 
current disability and of a nexus between service and a 
current disability is still required.  Wade v. West, 11 Vet. 
App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).

In the present case, the opinion set forth by Dr. Paggioli 
does not provide the necessary medical nexus.  The Board 
observes that the veteran has not been afforded a VA 
examination to determine the nature and etiology of any 
current low back disorder and whether it is related to 
service.  

Under the Veterans Claims Assistance Act (VCAA), VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2007).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current low back 
disorder.  All indicated tests and 
studies should be performed and all 
findings should be reported in detail.  
The claim folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current low back disorder found is 
related to the veteran's period of 
service.  Complete detailed rationale is 
requested for each opinion that is 
rendered.

2.  After completion of the above, if the 
claim is not fully granted, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
LLOYD CRAMP
Acting Veterans Law Judge, Board of Veterans' Appeals
 


 Department of Veterans Affairs


